                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


BRADY HYDE,                                          4:18-CV-04113-KES

                    Plaintiff,

       vs.                                           ORDER GRANTING
                                                 DEFENDANT’S MOTION FOR
FRANKLIN AMERICAN MORTGAGE                         SUMMARY JUDGMENT
COMPANY,

                    Defendant.


      Plaintiff, Brady Hyde, filed a complaint alleging that defendant, Franklin

American Mortgage Company, violated the Fair Credit Reporting Act (FCRA), 15

U.S.C. § 1681. Docket 1. The complaint also included pendent state-law claims

for breach of covenant of good faith and fair dealing and deceptive trade

practices. Id. Hyde alleges that Franklin, as a furnisher of information to credit

reporting agencies, negligently violated the FCRA resulting in default,

foreclosure proceedings, and credit score damage. Id. ¶¶ 26-48. Franklin moves

for summary judgment. Docket 21. Hyde opposes the motion. Docket 23. For

the following reasons, the court grants Franklin’s motion for summary

judgment.

                            FACTUAL BACKGROUND

      The facts, viewed in the light most favorable to the non-moving party, are

as follows:

      Hyde is a residential contractor and land developer in Sioux Falls, South
Dakota. Docket 1 ¶ 5; Docket 24 ¶ 12. 1 In 2017, Hyde purchased apartment

complexes through loan financing with Plains Commerce Bank. Docket 1 ¶ 7;

Docket 21 ¶ 3; Docket 24 ¶ 3. Hyde intended to purchase the units for

investment purposes and rent them to tenants. Docket 1 ¶ 8. During the time

Plains Commerce Bank was the mortgage servicer, Hyde did not live at the

rental properties and all bank communication was made to Hyde at his

personal address. Id. ¶ 9.

      On August 14, 2018, Hyde’s three loans were assigned to Franklin.

Docket 21 ¶ 4; Docket 24 ¶ 4. Upon notice that Hyde’s mortgage had been

assigned, Hyde enrolled in Franklin’s Automatic Clearing House (ACH)

payments through Franklin’s website. Docket 1 ¶ 11. Hyde received an email

from Franklin that he had successfully enrolled in ACH payments. Id.; Docket

25-1. Hyde then deposited funds in the ACH checking account, believing that

Franklin would automatically withdraw the monthly mortgage payments from

the account each month. Docket 1 ¶ 12. Instead, Hyde alleges that funds were

not automatically withdrawn through the ACH account and his loans

defaulted. Id. ¶¶ 13, 16-18. Internal Franklin documents state that the

following day, a letter was mailed to Hyde advising that Hyde’s ACH account

was not set up because the “name on account [did] not match so ACH is




1Hyde provided a section entitled “Plaintiff’s Additional Statements of
Undisputed Material Facts” within “Plaintiffs Reponses to Statement of
Undisputed Material Facts.” See Docket 24 at 3. Franklin has not responded to
these facts. Thus, the court is not aware if these additional facts are disputed
or undisputed. The court includes them as factual background when needed.
                                       2
rejected.” Docket 25-5 at 3. Hyde alleges that although all previous

correspondence with Plains Commerce Bank was sent to his personal address,

Franklin sent correspondence to the mortgaged properties’ addresses even

though Hyde did not live there. Docket 1 ¶ 14. Because of this, Hyde was

unaware that his ACH payments had not processed and that his loans were in

default. Id. ¶ 16.

        At the time Hyde closed on his mortgage with Plains Commerce Bank, a

multi-family rider was executed amending Section 6 of the mortgage (Docket

21-1 at 6) that required Hyde as the borrower to live at the mortgaged

properties. Docket 24 at 3; Docket 25-7 at 3. Section 7 of Hyde’s mortgage note

states: “[A]ny notice that must be given to me under this Note will be given by

delivering it or by mailing it by first class mail to me at the Property Address

above or at a different address if I give the Note Holder notice of my different

address.” Docket 21 ¶ 5; Docket 21-2 at 3. Hyde’s “Property Address” was

designated in the note as “509 W. Laquinta St & 508 W. Cascade St., Sioux

Falls, SD 57108.” Docket 21 ¶ 6; Docket 21-1 at 3. This “property address”

was not Hyde’s personal home address, but instead the address of the rental

properties. Thus, Franklin was sending its loan-related communications to the

address of Hyde’s rental properties and not his personal address. Docket 1

¶ 14.

        Hyde disputes this paragraph of the note, arguing that “[a]t the time of

closing, a multi-family rider was signed deleting any provision that the

noteholder live at the property address.” Docket 24 ¶ 5. At a deposition on

                                         3
September 13, 2019, Hyde responded to questions about which address loan

notices would be sent:

      Q: . . . So if we have the starting point of the note that you’re to
      receive notice at the 508 and 509 [rental property address], unless
      you provide notice to the lender of a different address, when did you
      provide notice to the lender, either if it was the original lender Plains
      Commerce Bank or Franklin, of a different mailing address?

      ...

      A: Plains Commerce originated the note. In my application they had
      noted the -- my home address and that these were not owner-
      occupied properties. Plains Commerce -- I think they serviced this
      for two or three months. Their invoicing or their statements and
      communication was delivered to my 9301 West 32nd Street address,
      from my recollection. It’s been a while, but I’m pretty confident of
      that. And then -- so with that, I had -- I guess I just understood that
      being that Plains Commerce originated them and was using my
      home address, that they were aware that my home address was
      accurate and that these were investment properties.

      Q: And that you said -- and they got that home address based off
      your origination application for these three loans; correct?

      A: Yep.

      ...

      Q: You never sent to Plains Commerce Bank after you originated the
      loans a notice saying, [p]lease forward all communications to my
      9301 address?

      A: No, they were currently -- they were currently sending everything
      there.

      Q: All right. And then did you ever give notice to Franklin -- I mean,
      I guess the same question: Did you ever give notice to Franklin
      before you became aware of the addressing problem in August of
      2018 to send notice to an updates -- to the 9301 address?

      ...

      A: No.

                                         4
Docket 21 ¶ 12; Docket 24 ¶ 12; Docket 21-4 at 15-17.

      Hyde contacted Franklin by letter on August 1, 2018, for the first time,

requesting that Franklin change the mailing address for notices to his personal

address. Docket 21 ¶ 13; Docket 24 ¶ 13; Docket 21-5 at 2-3. On August 6,

2018, after Hyde’s mailing address had been changed, Franklin sent a notice of

default to Hyde’s personal address. Docket 1 ¶ 16. Once Hyde learned that his

loans were past due, Hyde made payment on two of the three loans. Id. ¶ 19.

Hyde alleges that Franklin erred by not withdrawing payment from Hyde’s ACH

account and by sending notices to the wrong address. Id. ¶ 21. Because of

these errors, Hyde alleges that Franklin “has reported derogatory information

on Hyde’s credit report which decreased his credit score,” and that prior to

Franklin’s negligence, Hyde had excellent credit. Id. ¶¶ 21-22.

      Although Franklin “has been made aware that the derogatory reporting

[was] a result of Franklin’s own errors,” Hyde alleges that Franklin “continues

to inaccurately report derogatory information on Hyde’s credit report.” Id. ¶ 23.

Hyde is familiar with credit reporting agencies (CRAs) including agencies like

“TransUnion, Equifax, and Experian,” but did not file a complaint with any

CRA about the alleged incorrect or “derogatory information” furnished by

Franklin. Docket 21 ¶¶ 9, 14; Docket 21-4 at 20-21. 2 Hyde did not allege in


2 Under  Local Rule 56.1, “[a] party opposing a motion for summary judgment
must respond to each numbered paragraph in the moving party’s statement of
material facts with a separately numbered response and appropriate citations
to the record. A party opposing a motion for summary judgment must identify
any material facts on which there exists a genuine material issue to be tried.”
D.S.D. LR 56.1. Hyde did not respond to Docket 21 ¶ 14 of Franklin’s
statement of facts that states, “During his deposition, [Hyde] also stated that
                                       5
the complaint that he filed a report with a CRA about the incorrect or

“derogatory” information furnished by Franklin or that Franklin was provided

notice by a CRA of Hyde’s disputes. Docket 21 ¶ 9; Docket 24 ¶ 9; see also

Docket 1.

                                LEGAL STANDARD

      Summary judgment is appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party can meet its burden

by presenting evidence that there is no dispute of material fact or that the

nonmoving party has not presented evidence to support an element of its case

on which it bears the ultimate burden of proof. Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986). The moving party must inform the court of the basis

for its motion and also identify the portions of the record that show there is no

genuine issue in dispute. Hartnagel v. Norman, 953 F.2d 394, 395 (8th Cir.

1992) (citation omitted).

      To avoid summary judgment, “[t]he nonmoving party may not ‘rest on

mere allegations or denials, but must demonstrate on the record the existence

of specific facts which create a genuine issue for trial.’ ” Mosley v. City of

Northwoods, 415 F.3d 908, 910 (8th Cir. 2005) (quoting Krenik v. Cty. of Le




he is familiar with ‘credit reporting agenc[ies]’ including the ‘big three’ . . . and
that he has never contacted any such agency as to [Franklin’s] handling of
[Hyde’s] loans.” Docket 21 ¶ 14. Thus, the court assumes as true Franklin’s
assertion that Hyde has never contacted a credit reporting agency as to
Franklin’s handling of Hyde’s loans.
                                          6
Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). Summary judgment is precluded if

there is a genuine dispute of fact that could affect the outcome of the case.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When considering a

summary judgment motion, the court views the facts and the inferences drawn

from such facts “ ‘in the light most favorable to the party opposing the

motion.’ ” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)). “Only

disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.”

Anderson, 477 U.S. at 248 (citing 10A Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure § 2725 at 93-95 (3d ed. 1983). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement

is that there be no genuine issue of material fact.” Id. at 247-48.

                                  DISCUSSION

I.    Count I and II: Negligent Violation of the FCRA

      Franklin moves for summary judgment on counts I and II of Hyde’s

complaint, which invoke various provisions of the FRCA. Docket 21 at 8-14.

Hyde brings his claims under several federal statutes and regulations (15

U.S.C. § 1681e, 12 C.F.R. § 222.42, 15 U.S.C. § 1681o, and 15 U.S.C. § 1681s-

2) that impose certain duties on individuals or entities—like Franklin—who

furnish information to credit reporting agencies. Docket 1 ¶¶ 27, 30, 33-34, 37-

39. Franklin argues that Hyde’s FCRA claims fail as a matter of law because

                                        7
the federal statutory and regulatory provisions invoked by Hyde cannot be

applied to Franklin as a “furnisher” of information under the FCRA. Docket 21

at 8-14. Hyde disagrees, arguing that the statutes and regulations do apply to

Franklin because Franklin was put on adequate notice of Hyde’s credit

reporting disputes to satisfy the statutory provisions. Docket 23 at 5-6.

      A.    Hyde’s claims under 15 U.S.C. § 1681s-2

      Hyde’s FCRA claims center around 15 U.S.C. § 1681s-2. Hyde alleges

that he has a private right of action under 15 U.S.C. § 1681s-2 because

Franklin negligently failed to review all relevant information as required under

the statute. Docket 1 ¶¶ 34, 37. Congress enacted the FCRA “to ensure fair and

accurate credit reporting, promote efficiency in the banking system, and

protect consumer privacy.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52

(2007). In addition to various requirements imposed on CRAs, the FCRA also

imposes duties on “furnishers” of information to CRAs. See 15 U.S.C. § 1681s-

2 (entitled “[r]esponsibilities of furnishers of information to [CRAs]”). “The most

common . . . furnishers of information are credit card issuers . . . lenders,

utilities, insurers, collection agencies, and government agencies.” H.R. Rep. No.

108-263, pt. 1, at 24 (2003). Specifically, 15 U.S.C. § 1681s-2(b) provides the

“[d]uties of furnishers of information upon notice of dispute” and states in part:

      After receiving notice pursuant to section 1681i(a)(2) . . . of a dispute
      with regard to the completeness or accuracy of any information
      provided by a person to a consumer reporting agency, the person
      shall--
             (A) conduct an investigation with respect to the disputed
             information;
             (B) review all relevant information provided by the consumer
             reporting agency pursuant to section 1681i(a)(2);
                                         8
             (C) report the results of the investigation to the consumer
             reporting agency;
             (D) if the investigation finds that the information is incomplete
             or inaccurate, report those results to all other consumer
             reporting agencies to which the person furnished the
             information and that compile and maintain files on
             consumers on a nationwide basis; and
             (E) if an item of information disputed by a consumer is found
             to be inaccurate or incomplete or cannot be verified after any
             reinvestigation under paragraph (1), for purposes of reporting
             to a consumer reporting agency only, as appropriate, based
             on the results of the reinvestigation promptly--
                     (i) modify that item of information;
                     (ii) delete that item of information; or
                     (iii) permanently block the reporting of that item of
                           information.

15 U.S.C. § 1681s-2(b).

      If a consumer disputes the accuracy of information in a credit report, the

FCRA provides a private right of action for willful or negligent noncompliance

against the “furnisher” of the information. See 15 U.S.C. §§ 1681n-1681o. But

15 U.S.C. § 1681s-2 limits this private right of action to claims arising under

subsection (b). See 18 U.S.C. § 1681s-2(c) (noting “[e]xcept [for circumstances

not relevant here], sections 1681n and 1681o of this title do not apply to any

violation of . . . subsection (a) of this section, including any regulations issued

thereunder[.]”). Thus, duties imposed on furnishers under subsection (a) are

enforceable only by federal or state agencies. See 15 U.S.C. §§ 1681s(c)(1)(B),

1681s-2(c)-(d) (granting enforcement power to state and federal regulators); see

also Nelson v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1059-60 (9th Cir.

2002) (explaining that “Congress limited the enforcement of the duties imposed

by § 1681s-2(a) to governmental bodies.”). Here, Hyde alleges that he “has a



                                         9
private right of action to assert claims against Franklin arising under 15 U.S.C.

§ 1681s-2” and that “Franklin negligently failed to review all relevant

information available to it . . . as required by 15 U.S.C. § 1681s-2.” Docket 1

¶¶ 34, 37. Because enforcement of the duties imposed by § 1681s-2(a) is

limited to governmental bodies, the court will construe Hyde’s claim as a

private right of action under 15 U.S.C. § 1681s-2(b).

      To trigger a furnisher’s duties under 15 U.S.C. § 1681s-2(b), a furnisher

must be notified about the consumer dispute. Id. The parties disagree on what

that notice must look like to prevail on an FCRA claim. Franklin argues that

Hyde’s FCRA claims fail as a matter of law because under the statute a

furnisher must receive notice of the dispute from a CRA and not from the

consumer himself. Docket 21 at 11-14. Franklin argues that Hyde failed to

provide evidence that a CRA notified Franklin, as a furnisher, about the

consumer’s dispute, and thus his claim fails. Id. Hyde disagrees, arguing that

Franklin was properly put on notice because Hyde’s credit report showed that

the furnished information was disputed. Docket 23 at 5-6.

      While the Eighth Circuit has not addressed whether there is a private

cause of action under the FCRA, most district courts have concluded such a

right exists. See Hurocy v. Direct Merchs. Credit Card Bank, N.A., 371 F. Supp.

2d 1058, 1060 (E.D. Mo. 2005) (listing district courts that have found § 1681s-

2(b) provides a claim against a furnisher of information). For example, the

District of Minnesota has held that “[c]ritically, the duties imposed by § 1681s-

2(b) on a furnisher of information are triggered only when the furnisher

                                       10
receiv[es] notice pursuant to [§] 1681i(a)(2).” Anderson v. Experian Info. Sols.,

Inc., 2009 WL 3644923, at *3 (D. Minn. Nov. 2, 2009) (internal quotation

omitted). The court held, and the plaintiff conceded, that “[n]otice received

pursuant to § 1681i(a)(2) is notice received from a consumer-reporting agency,

not notice received from a consumer.” Id. (emphasis in original). Although the

case was appealed and affirmed on other grounds, the Eighth Circuit Court of

Appeals noted in dicta that “[a]s the district court recognized, the duties of

EMC as a furnisher of credit information under 15 U.S.C. § 1681s-2(b) are

triggered by notice that its information is being disputed from a CRA, not from

the consumer.” Anderson v. EMC Mortg. Corp., 631 F.3d 905, 907 (8th Cir.

2011) (emphasis added) (internal citation omitted). Because the plaintiff’s

“[c]omplaint alleging that EMC reported inaccurate data failed to allege a

triggering CRA notice, [the complaint] failed to state a claim against EMC under

the FCRA.” Id.

      Other circuits have found that a private action under the FCRA does not

exist against the furnisher of information unless the consumer first files a

dispute with the CRA. For example, the Third Circuit Court of Appeals held:

      Although consumer reporting agencies are subject to immediate suit
      by consumers under §§ 1681n and 1681o, furnishers of the
      information are not. Instead, a private citizen wishing to bring an
      action against a furnisher must first file a dispute with the consumer
      reporting agency, which then must notify the furnisher of
      information that a dispute exists. Only after this notification can the
      furnisher face any liability to a private individual. To allow a
      consumer to bypass this structural framework . . . would interfere
      with this congressionally chosen path for creating liability.




                                        11
SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355, 359 (3d Cir. 2011)

(emphasis added). The Fifth Circuit Court of Appeals has also held that notice

from a CRA to the furnisher of information “is necessary to trigger the

furnisher’s duties under [§] 1681s-2(b).” Young v. Equifax Credit Info. Servs.,

Inc., 294 F.3d 631, 639 (5th Cir. 2002). “If a CRA notifies a furnisher . . . that a

consumer disputes the reported information, the furnisher must ‘review all

relevant information provided by the [CRA],’ ‘conduct an investigation,’ ‘report

the results of the investigation,’ and ‘modify . . . delete. . . or . . . permanently

block the reporting of [inaccurate or incomplete] information.’ ” Jett v. Am.

Home Mortg. Servicing, Inc., 614 F. App’x 711, 713 (5th Cir. 2015) (quoting 15

U.S.C. § 1681s-2(b)(1)(A)–(E)). For “when a [CRA] receives a dispute from a

consumer, it sends an ACDV form to the furnisher of the credit information.

The form contains the information that is being reported, what the consumer

disputes, and blank fields for the furnisher to edit and return.” Id. at 712 n.1.

And the Ninth Circuit Court of Appeals has held that “Congress did provide a

filtering mechanism in § 1681s-2(b) by making the disputatious consumer

notify a CRA and setting up the CRA to receive notice of the investigation by

the furnisher,” such that only a nonresponsive furnisher to the CRA may be

privately sued by the consumer. Nelson v. Chase Manhattan Mortg. Corp., 282

F.3d 1057, 1060 (9th Cir. 2002).

      Finally, because 15 U.S.C. § 1681s-2(b) contemplates the duty of a

furnisher of information to act in response to a notice of a dispute from a CRA,

“courts have uniformly concluded that § 2(b) provides a private cause of action

                                          12
only if the furnisher received notice from a [CRA], as opposed to the plaintiff

alone, that the credit information was disputed.” Gibbs v SLM Corp., 336 F.

Supp. 2d 1, 11 (D. Mass. Sept. 9, 2004) (internal quotation omitted); see, e.g.,

Abbett v. Bank of Am., 2006 WL 581193, at *5 (M.D. Ala. Mar. 8, 2006) (finding

“[t]o prevail on a § 1681s-2(b) claim, [the plaintiff] must show that a CRA

notified the furnisher of information about the consumer’s dispute pursuant to

§ 1681i(a)(2).”); Ransom v. Equifax, Inc., 2010 WL 1258084, at *4 n.2 (S.D. Fla.

Mar. 30, 2010) (noting that “[t]o the extent [a private right of action under the

FCRA against a furnisher] exists, the furnisher’s duty . . . is a duty to

reinvestigate credit information when notice is received from a CRA, not

directly from a consumer.”); Harwood v. Disney, 2016 WL 1696446, at *3 (D.

Md. Apr. 28, 2016) (holding that “a private cause of action arises under

§ 1681s-2(b) only when the debtor files a dispute with the credit reporting

agency and the furnisher of the information in turn receives notice from the

credit reporting agency that the consumer has filed a dispute.”); Ausar-El v.

Barclay Bank Del., 2012 WL 3137151, at *3 (D. Md. July 31, 2012) (concluding

that in order “to bring a claim under § 1681s-2(b), a plaintiff must establish

three elements: (1) that he or she notified the consumer reporting agency of the

disputed information, (2) that the consumer reporting agency notified the

defendant furnisher of the dispute, and (3) that the furnisher then failed to

investigate and modify the inaccurate information.”); Jones v. Alltel Ohio Ltd.,

2007 WL 1731321, at *4-5 (N.D. Ohio June 14, 2007) (finding that the




                                        13
plaintiff’s “failure to allege that she notified a [CRA] that in turn gave notice to

Alltel is an omission that would be fatal to her claim.”).

      Here, Hyde has not demonstrated that he filed a dispute with a CRA or

that Franklin received notice of the dispute from that CRA. See Fed. R. Civ. P.

56(c). Hyde has failed to produce any documentation that he submitted a

complaint to a CRA to trigger Franklin’s duties under the FCRA. Id. Hyde

provided a November 26, 2018 credit score report, but the report does not show

the loan in dispute. See Docket 25-6 at 8-9. Instead, the report offers Hyde the

option to “[d]ispute this account.” Id. at 9. Hyde has provided no

documentation that he then disputed the information by notifying the CRA.

      Hyde also provided a September 6, 2019 credit report. Id. at 11-14. But

that report notes “[a]ccount previously in dispute—now resolved, reported by

data furnisher.” Id. at 13 (emphasis added). This report also fails to show that

Hyde himself filed a notice of dispute with the reporting agency. Rather, the

report states that Franklin, as the data furnisher, reported to the CRA the

dispute and resolution. These reports, and all other documentation provided by

Hyde, fail to show the necessary statutory requirements: (1) that Hyde

submitted a complaint to a CRA, (2) that the CRA then notified Franklin about

the dispute, and (3) that Franklin then failed to conduct or investigate and

report back to the CRA as to its position on the disputed information.

      Apart from Hyde’s lack of evidence, Franklin provided Hyde’s deposition

testimony in which Hyde acknowledged that he never contacted a CRA about

Franklin’s handling of his loans. See Docket 21-4 at 20-21. Hyde also provided

                                         14
internal documents that do not mention being contacted by a CRA and instead

only mention receiving notification from Hyde himself and receiving a

complaint from a government agency—the Consumer Financial Protection

Bureau (CFPB). See Docket 25-5 at 3-4. And although Hyde argues that

Franklin has a “monopoly on the communications by and between the credit

bureaus which would confirm or deny the existence of a dispute,” Hyde could

have produced documentation of a dispute he submitted to the CRA or he

could have subpoenaed the CRA for documentation vital to his 15 U.S.C.

§ 1681s-2(b) claim. Docket 23 at 6. Hyde did not do so. Hyde fails to provide

evidence, or even allege, that notice by a CRA was provided to Franklin to

trigger duties under the FCRA.

      To avoid summary judgment, “[t]he nonmoving party may not ‘rest on

mere allegations or denials, but must demonstrate on the record the existence

of specific facts which create a genuine issue for trial.’ ” Mosley, 415 F.3d at

910 (quoting Krenik, 47 F.3d at 957). Hyde has failed to demonstrate that he

followed the statutory requirements of the FCRA and that he submitted a

dispute to a CRA prior to bringing this private action. Thus, Hyde’s claim under

15 U.S.C. § 1681s-2(b) fails. Summary judgment is granted in favor of Franklin

on Hyde’s 15 U.S.C. § 1681s-2(b) claim.

      B.    Hyde’s claims under 15 U.S.C. §§ 1681e, 1681n-1681o, and 12
            C.F.R. § 222.42

      In addition to Hyde’s claim under 15 U.S.C. § 1681s-2(b), Hyde alleges

Franklin violated a variety of other subsections of the FCRA. Hyde alleges

Franklin violated 15 U.S.C. § 1681(e) because “[b]y federal law, Franklin is
                                        15
required to follow appropriate rules and procedures to make sure that the

information it reports to the credit bureaus is true and accurate.” Docket 1

¶ 27 (citing 15 U.S.C. § 1681(e)). Hyde also alleges in both counts of his

complaint that Franklin is liable under 15 U.S.C. §§ 1681n and 1681o. Id.

¶¶ 33, 39. Finally, Hyde alleges Franklin negligently failed to perform its duties

under the FCRA because 12 C.F.R. § 222.42 requires that furnishers have

reasonable written policies and procedures as to the accuracy of the

information it reports and Franklin—as a furnisher—should not have “systemic

flaws” in its loan communication procedures. Id. ¶¶ 30-32. Franklin argues

that these statutes and regulations do not provide Hyde a private right of

action under the FCRA and fail as a matter of law. Docket 21 at 8-10. In his

opposition to summary judgment, Hyde does not address these statutes and

does not dispute Franklin’s position that the statutes do not provide a private

right of action against Franklin. See Docket 23 at 5-6.

      First, 15 U.S.C. § 1681e concerns compliance procedures that pertain to

regulations governing CRAs. The statute imposes no duty or obligation on

“furnishers” like Franklin. See 15 U.S.C. § 1681e. Also, Hyde has failed to

introduce any evidence or provide argument that Franklin violated 15 U.S.C.

§ 1681e or that the subsection applies to Franklin. See Fed. R. Civ. P. 56(c), (e).

Thus, because the statute imposes no duty or obligation on Franklin, and Hyde

has failed to introduce evidence or any genuine dispute of material fact on the

issue, the statute cannot be the basis for Hyde’s claim against Franklin.




                                        16
      Second, the FCRA allows an aggrieved consumer to recover both actual

damages and attorney’s fees for violations of 15 U.S.C. § 1681s-2(b) under 15

U.S.C. §§ 1681n-1681o(a). See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d

1147, 1154 (9th Cir. 2009). “If a violation [of the FCRA] is negligent, the

affected consumer is entitled to actual damages. If willful, however, the

consumer may have actual damages, or statutory damages ranging from $100

to $1,000, and even punitive damages.” Safeco Ins. Co. of Am., 551 U.S. at 53

(citing 15 U.S.C. §§ 1681o, 1681n). As stated above, Hyde’s claim fails under

15 U.S.C. § 1681s-2(b) because Hyde has failed to provide evidence that he first

notified a CRA that in turn notified Franklin. Because Hyde does not have a

claim under 15 U.S.C. § 1681s-2(b), 15 U.S.C. §§ 1681o and 1681n cannot be

the basis for Hyde’s claim against Franklin.

      Finally, the FCRA requires under corresponding regulation that

furnishers of information have certain policies and procedures. See 12 C.F.R.

§ 222.42. The regulation requires furnishers to “establish and implement

reasonable written policies and procedures regarding the accuracy and

integrity of the information relating to consumers that it furnishes to a [CRA].”

Id. It is not clear, however, if a furnisher’s failure to comply with 12 C.F.R.

§ 1022.42 creates a private right of action separate from the FCRA. See

Humphrey v. Trans Union LLC, 2017 WL 1379405, at *4 (W.D. Wis. Apr. 17,

2017) (concluding that the plaintiff failed to demonstrate “how this claim under

the regulation [12 C.F.R. § 1022.42] is actionable.”). 15 U.S.C. § 16681s-2

recognizes that there is a private right of action for willful or negligent violation

                                         17
of the FCRA by furnishers, but does not mention violations of regulations. See

15 U.S.C. § 1681s-2(c), (d) (providing a private cause of action under 15 U.S.C.

§ 1681s-2(b) based on willful or negligent conduct permitted under 15 U.S.C.

§§ 1681n-1681o).

      Here, Hyde has not provided evidence that Congress intended to create a

private right of action for furnishers who violate 12 C.F.R. § 1022.42(a). Hyde

has also failed to provide evidence or argument that Hyde failed to “establish

and implement reasonable written policies and procedures regarding the

accuracy and integrity of the information” that Franklin reports. 12 C.F.R.

§ 1022.42(a); see also Fed. R. Civ. P. 56(c), (e). And as discussed by the Fifth

Circuit Court of Appeals in Jett, the policies and procedures of a furnisher are

triggered only when a furnisher has a duty to investigate the dispute reported

to them by a CRA. 614 F. App’x at 714. As discussed above, Hyde failed to

provide evidence that a CRA notified Franklin of a dispute, triggering Franklin’s

duties to investigate the reported dispute with reasonable policies and

procedures. Thus, the regulation and Franklin’s policies and procedures

cannot be a basis for Hyde’s claim.

      Hyde has failed to provide argument or demonstrate the existence of

specific facts in the record that create a genuine issue for trial. See Krenik, 47

F.3d at 957. Thus, Franklin’s motion for summary judgment on all of Hyde’s

FCRA claims is granted.




                                        18
II.   South Dakota State-Law Claims

      In counts III and IV of his complaint, Hyde alleges pendent state-law

claims that Franklin breached the covenant of good faith and fair dealing and

engaged in deceptive trade practices. Docket 1 ¶¶ 2, 40-48. Franklin argues

that Hyde’s pendent state-law claims should be dismissed. Docket 21 at 14-16.

      A.     South Dakota Covenant of Good Faith and Fair Dealing

      Hyde alleges in count III of his complaint that Franklin breached the

covenant of good faith and fair dealing. Docket 1 ¶¶ 40-45. Hyde alleges that

“[b]y administering loan servicing for these three loan accounts in a poor

manner and inconsistent with adequate policies and procedures for an

institution Franklin’s size” Franklin violated South Dakota’s “covenant of good

faith and fair dealing.” Id. ¶¶ 42-43.

      South Dakota law imposes upon every contract an implied covenant of

good faith and fair dealing. See Garrett v. BankWest, Inc., 459 N.W.2d 833, 841

(S.D. 1990). “This covenant affords only contract remedies; there is no

independent tort for its breach.” Taylor Equip., Inc. v. John Deere Co., 98 F.3d

1028, 1031 (8th Cir. 1996) (applying South Dakota law). “Consequently, an

independent legal duty must extend beyond a contract’s implied covenant of

good faith and fair dealing.” Schipporeit v. Khan, 775 N.W.2d 503, 505 (S.D.

2009). “Contract claims raise questions of interpretation, and therefore, absent

any factual disputes, they remain legal questions.” Farm Credit Servs. of Am. v.

Dougan, 704 N.W.2d 24, 27 (S.D. 2005) (citation omitted).




                                         19
      The duty of good faith permits a party to bring an action for breach of the

implied covenant when the other party “by [its] lack of good faith, limited or

completely prevented the aggrieved party from receiving the expected benefits

of the bargain.” Garrett, 459 N.W.2d at 841. “Good faith” is defined as

“ ‘honesty in fact in the conduct or transaction concerned.’ ” Id. (quoting SDCL

§ 57A-1-20(19)). Lack of good faith may be evidenced by conduct like “evasion

of the spirit of the deal; abuse of power to determine compliance; and,

interference with or failure to cooperate in the other party’s performance.” Id. at

845. Good faith “excludes a variety of types of conduct characterized as

involving ‘bad faith’ because they violate community standards of decency,

fairness or reasonableness.” Restatement (Second) of Contracts § 205 cmt. a

(1981). “The meaning of the covenant varies with the context of the contract.

Ultimately, the duty ‘emphasizes faithfulness to an agreed common purpose

and consistency with the justified expectations of the other party.’ ” Nygaard v.

Sioux Valley Hosps. & Health Sys., 731 N.W.2d 184, 194 (S.D. 2007) (quoting

Garrett, 459 N.W.2d at 841).

       “The covenant of good faith does not create an amorphous companion

contract with latent provisions to stand at odds with or in modification of the

express language of the parties’ agreement.” Dougan, 704 N.W.2d at 28. And

“[t]he implied covenant may not be used to rewrite a contract[.]” Sioux Falls

Kenworth, Inc. v. Isuzu Commercial Truck of Am., Inc., 4:14-CV-04187-RAL,

2017 WL 3600404, at *21 (D.S.D. Aug. 18, 2017). Thus, the South Dakota

Supreme Court has held that “[i]f the express language of a contract addresses

                                        20
an issue, then there is no need to construe intent or supply implied terms

under the implied covenant.” Nygaard, 731 N.W.2d at 194 (internal quotation

omitted).

      Here, the express language of the contract addresses mailings and

notices. Section 7 of Hyde’s mortgage note states: “[A]ny notice that must be

given to me under this Note will be given by delivering it or by mailing it by first

class mail to me at the Property Address above or at a different address if I give

the Note Holder a notice of my different address.” Docket 21-2 at 3. Hyde’s

“Property Address” referred to in the note was denoted as “509 W. Laquinta St

& 508 W. Cascade St, Sioux Falls, SD 57108.” Id. at 5; Docket 21 ¶ 6. Hyde

disputes this paragraph of the note, arguing that the mortgage rider deleted

“Section 6 of the mortgage” in its entirety. Docket 23 at 6.

      Hyde is correct that the multi-family mortgage rider deleted Section 6 of

the mortgage. The mortgage rider says, “Unless Lender and Borrower otherwise

agree in writing, Section 6 concerning Borrower’s occupation of the Property is

deleted.” Docket 25-7 at 3. The multi-family mortgage rider did not, however,

delete Section 7 of the note entitled “Giving of Notices.” See id.; Docket 21-2 at

3. Hyde has provided no evidence that Section 7 of the note was deleted by the

multi-family mortgage rider, or that Hyde supplied Franklin, as the note

holder, notice of a different address until Hyde contacted Franklin by letter on

August 1, 2018, for the first time, requesting that Franklin change the mailing

address for notices to his personal address. See Docket 21-5 at 2-3. Instead,

the specific provisions of the note that govern where notices and

                                        21
communications were to be sent was not amended, and Hyde has presented no

evidence that Plains Commerce Bank should have been sending notices to his

personal address because of notice of an address change.

      Instead, Hyde’s deposition shows that Hyde never contacted Franklin to

supply a different address as required by Section 7 of the note until August 1,

2018. See Docket 21 ¶ 12; Docket 24 ¶ 12; Docket 21-4 at 15-16. Thus, the

express language of the contract addresses where notices are to be sent and

how addresses for notices are to be changed. Hyde has provided no evidence

that the provision governing notice was amended. And “if the express language

of a contract addresses an issue, then there is no need to construe intent or

supply implied terms under the implied covenant.” Nygaard, 731 N.W.2d at

194 (internal quotation omitted). For “[w]hen the express provisions of the loan

documents [provide duties and rights,] there can be no breach of the implied

covenant.” Dougan, 704 N.W.2d at 28.

      Even if the express language of the contract did not address the issue,

Hyde has failed to provide evidence that Franklin’s actions were not “ ‘honest[]

in fact in the conduct or transaction concerned.’ ” See Garrett, 459 N.W.2d at

841 (quoting SDCL § 57A-1-201(19)). Hyde has not provided evidence that

Franklin’s conduct was “evas[ive] of the spirit of the deal; abus[ive] of power to

determine compliance; [or], interfer[ing] with or fail[ing] to cooperate in the

other party’s performance.” Id. at 845. Hyde has provided no evidence that

Franklin did not faithfully attempt to work toward the “common purpose” of the

parties’ contract. Id. at 841.

                                        22
      Finally, Hyde alleges in count III that “[a]s a direct and proximate cause

of Franklin’s negligent failure to perform its duties under the FCRA, Hyde has

suffered damages, loss of access to credit, inability to finance commercial loans

which Hyde guarantees as part of his profession, mental anguish, suffering,

humiliation, and embarrassment.” Docket 1 ¶ 44. 15 U.S.C. § 1681t provides

that state law may not interfere with the FCRA “with respect to any subject

matter regulated under . . . section 1681s-2 of this title, relating to the

responsibilities of persons who furnish information to consumer reporting

agencies[.]” 15 U.S.C. § 11681t. To determine whether a state-law claim is

preempted by the FCRA “courts must first consider whether the action is based

on allegations that a furnisher provided inaccurate or incomplete information

to a credit reporting agency or that a furnisher failed to correct inaccurate

information. If so, the action is barred.” In re Tomlin, 2016 WL 1317412, at *12

(Bankr. E.D. Ky. Mar. 31, 2016). “Although the Eighth Circuit Court of Appeals

has not weighed in on the [scope of the] preemption issue . . . the Eighth

Circuit would most likely follow the Seventh and Second Circuits in finding

that the plaintiff’s state-law claims are preempted.” Bridges v. J.C. Penney

Corp., Inc., 2014 WL 12576320, at *5 (D. Neb. Apr. 21, 2014); see also

Macpherson v. JPMorgan Chase Bank, N.A., 665 F.3d 45, 47 (2d Cir. 2011)

(finding that the plaintiff’s state-law claims were preempted by plain language

of § 1681t(b)(1)(F)); Ihebereme v. Capital One, N.A., 933 F. Supp. 2d 86, 98

(D.D.C. 2013) (holding that to the extent the plaintiff’s breach of good faith and




                                         23
fair dealing claim was related to the defendant providing allegedly false

information to credit agencies, the claim was preempted by the FCRA).

      Here, Hyde alleges that Franklin was negligent in its failure to perform its

duties under the FCRA, which violates the covenant of good faith and fair

dealing. Docket 1 ¶¶ 44-45. A fair reading of the complaint shows that part of

Hyde’s breach of good faith and fair dealing claim centers on the alleged

negligence and failure of Franklin to properly report information to CRAs—a

matter within the purview of the FCRA. Thus, to the extent Hyde’s breach of

good faith and fair dealing claim alleges damages from Franklin’s reporting

practices, Hyde’s claim is preempted by the FCRA. See 15 U.S.C.

§ 1681t(b)(1)(F).

      To avoid summary judgment, “[t]he nonmoving party may not ‘rest on

mere allegations or denials, but must demonstrate on the record the existence

of specific facts which create a genuine issue for trial.’ ” Mosley, 415 F.3d at

910 (quoting Krenik, 47 F.3d at 957). Hyde has failed to demonstrate the

existence of specific facts that create a genuine issue for trial. Franklin is

entitled to summary judgment on Hyde’s breach of the implied covenant of

good faith and fair dealing.

       B.    South Dakota Deceptive Trade Practices Claim

      Finally, Hyde alleges in count IV of his complaint that Franklin engaged

in deceptive acts or practices in violation of the South Dakota Deceptive Trade

Practices and Consumer Protection Act. Docket 1 ¶¶ 46-48. Hyde broadly

alleges that “Franklin has engaged in violation of South Dakota law with

                                         24
respect to deceptive trade practices” by “mishandling and mismanagement of

[his] loan accounts[.]” Id. ¶ 47. In his brief in opposition to summary judgment,

Hyde alleges that he is entitled to recover damages from the misleading

statement in Franklin’s email communications indicating that Hyde was

enrolled in Franklin’s automatic payment platform. Docket 23 at 9-10. Hyde

alleges that this was a “false and misleading subject line” and was a deceptive

act practice. Id. at 10.

      Under South Dakota law, it is a deceptive act or practice for any person

to:

      Knowingly act, use, or employ any deceptive act or practice, fraud,
      false pretense, false promises, or misrepresentation or to conceal,
      suppress, or omit any material fact in connection with the sale or
      advertisement of any merchandise, regardless of whether any
      person has in fact been misled, deceived, or damaged thereby[.]

SDCL § 37-24-6(1). While SDCL § 37-24-6 is a criminal statute, SDCL § 37-24-

31 governs civil actions, providing:

      Any person who claims to have been adversely affected by any act
      or a practice declared to be unlawful by § 37-24-6 shall be permitted
      to bring a civil action for the recovery of actual damages suffered as
      a result of such act or practice.

SDCL § 37-24-31. To establish a civil claim under SDCL § 37-24-31, Hyde

must show that his damages “were proximately caused by” the alleged

violations of the Act. See Nygaard, 731 N.W.2d at 197. Actions brought under

SDCL § 37-24 must also “relate exclusively to practices declared to be unlawful

by § 37-24-6.” SDCL § 37-24-7.

      Hyde’s pleadings do not allege prohibited conduct under the Act. Hyde

does not point to deceptive practices, fraud, false pretenses, or
                                        25
misrepresentations. See Docket 1 ¶¶ 46-48. Hyde instead argues that the

misleading e-mail subject line stating that Hyde had been automatically

enrolled in Franklin’s ACH payment platform was deceptive under the Act.

Docket 23 at 9-10. Hyde states that “SDCL [§] 37-24-37 more precisely creates

a private cause of action for any email communication that contains a false or

misleading statement in the subject line.” Id.

      Hyde is incorrect. SDCL § 37-24-37 was repealed by state law in 2007.

SDCL §§ 37-24-42—37-42-47 outline various prohibitions on commercial or

unsolicited email advertisements, but do not have the language provided by

Hyde in his opposition to summary judgment. Hyde fails to point to any

current South Dakota law that provides that any incorrect or inaccurate e-mail

subject line falls within the purview of the Deceptive Trade Practices and

Consumer Protection Act. Instead, SDCL § 37-24-47 concerns commercial e-

mail “advertisements” that have “subject line[s] that a person knows would be

likely to mislead a recipient,” not any e-mail that misleads the recipient. SDCL

§ 37-24-47. Thus, even accepting Hyde’s allegations in his brief as true, the

language of the statute requires a misrepresentation in connection with the

sale or advertisement of merchandise. See SDCL § 37-24-6(1).

      Here, the email from Franklin was not an advertisement and Franklin

was not selling products by the email, even an intangible product such as a

mortgage. Hyde has failed to produce evidence to show reliance on a

misrepresentation “in connection with the sale or advertisement of any

merchandise,” as required under South Dakota law. SDCL § 27-24-6(1); see

                                       26
also Cheval Int’l v. Smartpak Equine, LLC, 5:14-CV-05010-LLP, 2016 WL

1064496, at *12 (D.S.D. Mar. 15, 2016) (finding the plaintiff provided no

evidence that the representations were made in connection with the sale or

advertisement of merchandise as required under South Dakota law). Even if

Hyde relied on representations by Franklin, the statements were not

representations made in connection with the sale or advertisement of

merchandise. Hyde has failed to provide evidence that Franklin’s actions

involved fraud, false pretense, or false promises. Thus, Franklin is entitled to

summary judgment on Hyde’s South Dakota Deceptive Trade Practices claim.

                                  CONCLUSION

      Hyde fails to provide evidence that a CRA notified Franklin, as a

furnisher of information, that Hyde disputed the accuracy of reported

information. As such, Franklin’s duties to investigate and respond under the

FCRA were not triggered, and Hyde’s FCRA claims fail. Hyde also fails to

provide evidence that Franklin breached the implied covenant of good faith and

fair dealing. Finally, Hyde fails to show that Franklin engaged in deceptive

trade practices under South Dakota law. Thus, it is

      ORDERED that Franklin’s motion for summary judgment (Docket 21) is

granted.

      Dated April 8, 2020.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE

                                        27
